Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 10/25/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see pages 8-9, with respect to 112(b) rejections have been fully considered and are persuasive.  The rejection of claims 7-16 has been withdrawn. 
Applicant’s arguments to the amended claims, see page 9, with respect to 102(a) rejections have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn. 
Applicant's arguments to the new claims added have been fully considered but they are not persuasive. See new rejection based upon applicant’s amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanaki US 20140070549 A1.
Regarding Claim 17, Hanaki teaches: A vehicle door lock device, comprising: a latch unit (2) provided at a vehicle door (D), selectively adopting an unlatched state (Fig 5) in which the vehicle door can be opened relative to a vehicle body (P0036 L4-5), or a latched state (Fig 8) in which the vehicle door is maintained in a closed state relative to the vehicle body (P0032 L3-4), and transitioning from the unlatched state to the latched state in a case, in the unlatched state, in which the vehicle door is closed relative to the vehicle body; a mechanical operation unit (100, 80; the combination of these two corresponds to a mechanical operating mechanism) comprising a plurality of operative parts (101, 102, 103, 801, 802), switching the latch unit from the latched state to the unlatched state by means of at least one of the operative parts being operated (P0030 L2-3); an electrical operation unit (3) connected to the mechanical operation unit (P032 l5-11), being provided with a drive unit (321), and switching the latch unit to the latched state or to the unlatched state (P0032 L5-11), by means of power from the drive unit (P0042 L8-9); and -5-Application No. 16/259,557 a cancellation unit (301, 302, 303) that releases the connection between the electrical operation unit and the mechanical operation unit (P0062), wherein: one of the plurality of operative parts of the mechanical operation unit (801) is provided with a disengagement part (506, includes part that connects to 801) of the cancellation unit that releases the connection between the electrical operation unit and the mechanical operation unit (P0050 L21-24, P0067-68, the disconnection state being the state that the electrical operation unit and the mechanical operation unit is disengaged).
Regarding Claim 18, Hanaki teaches: The vehicle door lock device of claim 1, wherein: the latch unit comprises a release part (9) that selectively adopts an engaged state of engagement with a latch (Fig 8), or a non-engaged state of non-engagement with the latch (Fig 5), the latch unit being in the latched state in the engaged state (P0043 L13-18; Fig 8) and the latch unit being in the unlatched state in the non-engaged state (P0044 L7-13; Fig 5), and the 
Regarding Claim 19, Hanaki teaches: The vehicle door lock device of claim 3, wherein: the cancellation unit comprises: a cancellation lever (303) that is engaged with the wheel gear (via 308, 301, 35, 36, and 39) and at which a cancellation side engagement hole part is formed (303b), a release lever (302) that switches the release part between the engaged state and the non-engaged state, and at which a release side engagement hole part (lower portion of 302b) is formed at a position corresponding to the cancellation side engagement hole part of the cancellation lever (P0066 L10-12), and a cancellation pin (308) that is inserted so as to engage with each of the cancellation side engagement hole part and the release side engagement hole part and that connects the cancellation lever with the release lever (P0066 L12-14; P0069 L1-7)), wherein the cancellation unit is disposed with a disengagement part (upper portion of 303 where 506 is connected) that releases the cancellation pin from engagement with at least one of the cancellation side engagement hole part or the release side engagement hole part (P0068 and P0069 L8-13); 506 transfers the actuation of 80 to 303, pivoting it clockwise, this clockwise pivoting releasing the cancellation pin from engagement with lower portion of 302b), and that releases the connection between the cancellation lever and the release lever
Allowable Subject Matter
Claims 20, 21, and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 20 none of the prior art discloses or renders obvious a vehicle door lock device having the combination of features recited in Claim 20. The closest prior art, Hanaki US 20140070549 A1, teaches a vehicle door lock device having much of the claimed structure. Hanaki fails to teach the disengagement part of the cancellation unit being provided at the active lever.
Regarding Claim 21, this claim is objected to due to its dependency on Claim 20.
Regarding Claim 22, none of the prior art discloses or renders obvious a vehicle door lock device having the combination of features recited in Claim 22. The closes prior art, Hanaki US 20140070549 A1, teaches a vehicle door lock device having much of the claimed structure. Hanaki fails to teach the connection part connecting the release side engagement hole part with a vehicle front side of a through hole formed at the release lever.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675